ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--

) .

)
_ ) ASBCA NOS. 60814, 60864

)

)

Under Contract No. W919QA-1 1-C-0076

APPEARANCE FOR THE APPELLANT:
President/CEO

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Army Chief` Trial Attomey
CPT Harry M. Parent Ill, JA
MAJ Julie A. Glascott, JA
Trial Attomeys

ORDER OF DISMISSAL

On 22 September 2016, appellant filed a notice of appeal with the Board, asserting
that its claim was deemed denied by the contracting officer. The appeal was docketed as
ASBCA No. 60814. The govemment’s Rule 4 file included a 19 July 2016 document
identified by the government as appellant’s certified claim letter, requesting payment in the
amount of $134,500 (R4, tab 27). The document contains certification language in
accordance with the Contract Disputes Act (CDA) for claims over $100,000 but is unsigned.

On 3 November 2016, the contracting officer issued what it characterized as a
final decision, denying appellant’s demand for $l34,500 (R4, tab 28).l On 5 November
2016, the Board received an email from appellant which it understood as its notice of
appeal from the 3 November decision and later confirmed by appellant as its appeal (see
Bd. corr. file, Order dtd. 8 November 2016; app. email dtd. 18 November 2016). The
appeal was docketed as ASBCA No. 60864 and consolidated with ASBCA No. 60814.

In its Order dated 3 January 2017, the Board directed government counsel to
provide a copy of the signed CDA certification that was received by the contracting
officer. In a letter dated 12 January 2017, the government indicated that the 19 July 2016
document was received without a signed certification from appellant On
17 January 2017, the Board raised the issue of its jurisdiction, directing appellant to

 

1 Although the contracting officer asserted in her decision that she received the
19 July 2016 document on 6 October 2016, this is immaterial for the purposes of
this Order.

address whether a signed certification was submitted to a contracting officer prior to the
filing of these appeals.

In Board Orders dated 17 March, 4 April, and 24 April 2017, the Board again
directed appellant to address the issue of the Board’sjurisdiction.2 In subsequent
correspondence to the Board, appellant concedes that it did not submit a signed
certification to the contracting officer prior to the filing of` these appeals. By Order dated
16 May 2017, the Board informed the parties that it intended to dismiss these appeals
unless either party objected within 14 days of the date of the Order. The Board received
no objection f`rom either party.

Accordingly, these appeals are dismissed without prejudice to the contractor’s
submission of` a certified claim to a contracting officer for a decision.

§L/M

Dated: l June 2017

 

%HNJDRA MASHER
dministrative Judge

Chairrnan
Armed Services Board
of Contract Appeals

I certify that the foregoing is a true copy of` the Order of Dismissal of` the Armed
Services Board of Contract A eals in ASBCA Nos. 60814, 60864, Appeals of -
d, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals

 

2 Subsequent to the Board’s 17 January 2017 Order, the Board encountered an issue over
which email address served as appellant’s primary means of receiving
correspondence in these appeals The issue was resolved.

2